     Case 1:15-cv-12914-NMG Document 116 Filed 02/27/20 Page 1 of 22



                    United States District Court
                     District of Massachusetts

                                    )
MAISHA EMMANNUEL,                   )
                                    )
          Plaintiff,                )
                                    )     Civil Action No.
          v.                        )     15-12914-NMG
                                    )
HANDY TECHNOLOGIES, INC.,           )
                                    )
          Defendant.                )
                                    )


                       MEMORANDUM OF DECISION

GORTON, J.

    This complaint arises from a wage dispute between Maisha

Emmanuel (“Emmanuel” or “plaintiff”) and Handy Technologies,

Inc. (“Handy” or “defendant”).     Plaintiff alleges that the

defendant misclassified her as an independent contractor and, as

a result, failed to pay her minimum wage in violation of the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., and

Massachusetts state law, Mass. Gen. Laws ch. 149, § 148 and

Mass. Gen. Laws ch. 151, § 1.     Emmanuel brings this claim on

behalf of herself and a putative class of similarly situated

individuals.

    On Monday, February 10, 2020, the Court presided over a

one-day bench trial limited to the issue of the arbitrability of



                                 - 1 -
      Case 1:15-cv-12914-NMG Document 116 Filed 02/27/20 Page 2 of 22



plaintiff’s claims and now publishes its findings of fact and

conclusions of law pursuant to Fed. R. Civ. P. 52(a).

                            FINDINGS OF FACT

I.    Parties

      1.   Handy offers an online platform whereby users can

connect with and request the services of certain professionals

including, but not limited to, cleaners, handypersons, painters

and movers (“service professionals”).

      2.   Handy does not itself provide the services but rather

provides a technological platform using a mobile software

application (“app”) that acts as a marketplace for service

professionals to connect and contract with customers to book

jobs and facilitate payment.

      3.   Emmanuel, a service professional, began utilizing

Handy’s platform to connect with customers in May, 2015.           She

learned about Handy on www.indeed.com, a website for posting and

applying for jobs.

II.   Handy’s Application Process

      4.   In May and June of 2015, to gain access to Handy’s

platform as a cleaning service professional, an individual was

required to complete Handy’s online Home Cleaner Application



                                  - 2 -
     Case 1:15-cv-12914-NMG Document 116 Filed 02/27/20 Page 3 of 22



(“the Application”), undergo a background check and attend an

in-person orientation.

    5.    On May 4, 2015, Emmanuel accessed Handy’s website on a

personal computer at Jewish Vocational Services in Boston and

completed the Application.

    6.    The Application asked Emmanuel for the following

information: her name, address and phone number; her ability to

work legally in the United States; her prior work experience;

her availability; how she learned about Handy; her t-shirt size;

and whether she had a smart phone, internet access, a car and a

bank account.

    7.    At the bottom of the screen requesting that

information, Emmanuel was required to click a checkbox next to

the phrase “I agree to Handy’s Terms of Use” before proceeding

to the next step in the Application process. The phrase “Terms

of Use” appeared in blue and contained a hyperlink that allowed,

but did not require, Emmanuel to navigate to and review the

complete text of Handy’s Terms of Use.

    8.    Handy’s website was programmed such that a candidate

seeking to apply for a service professional position could not

proceed to the next stage of the Application, a knowledge-based




                                 - 3 -
     Case 1:15-cv-12914-NMG Document 116 Filed 02/27/20 Page 4 of 22



cleaning quiz, without first clicking the checkbox indicating

agreement with the Terms of Use.

    9.    Emmanuel progressed to the cleaning quiz and, although

she testified that she does not remember doing so, necessarily

clicked the check box indicating her agreement to Handy’s Terms

of Use.   Emmanuel did not, however, click the hyperlink to view

the complete text of the Terms of Use.

    10.   If she had clicked the hyperlink, Emmanuel would have

been presented with a screen that allowed her to scroll through

the full text of the Terms of Use in effect in May, 2015, which

included a mutual mandatory arbitration provision titled “Mutual

Arbitration Agreement” in bold and underlined text (“the Terms

of Use Arbitration Provision”).      That section, which was toward

the end of the document, also contained a class action waiver

titled, in capitalized and underlined text, “WAIVER OF RIGHT TO

BE A PLAINTIFF OR CLASS MEMBER IN A CLASS ACTION.”

    11.   The Terms of Use Arbitration Provision to which

plaintiff acknowledged her agreement on May 5, 2015, read in

relevant part:

    Mutual Arbitration Agreement . . . . b. Arbitration.
    If a dispute is not resolved through Informal
    Negotiations [as defined in subsection 16.a], you and
    Handy agree to resolve any and all Disputes (except
    those Disputes excluded below) through final and
    binding arbitration (“Arbitration Agreement”). . . .

                                 - 4 -
     Case 1:15-cv-12914-NMG Document 116 Filed 02/27/20 Page 5 of 22



    d. WAIVER OF RIGHT TO BE A PLAINTIFF OR CLASS MEMBER
    IN A CLASS ACTION. You and Handy agree to bring any
    Dispute in arbitration on an individual basis only,
    and not as a class or collective action. There will
    be no right or authority for any Dispute to be
    brought, heard or arbitrated as a class or collective
    action . . . .

    12.   The Terms of Use also contained the following

unilateral modification provision (“Unilateral Modification

Provision”):

    Changes to this Agreement. We [Handy] reserve the
    right, at our sole and absolute discretion, to change,
    modify, add to, supplement or delete any of the terms
    and conditions of this Agreement at any time,
    effective with or without prior notice. If any future
    changes to this Agreement are unacceptable to you or
    cause you to no longer be in compliance with the
    Agreement, you must terminate, and immediately stop
    using the Handy Platform. Your continued use of the
    Handy Platform following any revision to this
    Agreement constitutes your complete and irrevocable
    acceptance of any and all such changes.


    13.   Shortly after submitting her Application, Emmanuel

participated in a brief telephone interview with a

representative at Handy’s New York headquarters.

    14.   The following week, Emmanuel attended an in-person

orientation session in Boston.     At that meeting, a Handy

representative provided plaintiff and approximately ten other

candidates with information about Handy, including how to

download Handy’s app, order a cleaning kit and begin accepting



                                 - 5 -
        Case 1:15-cv-12914-NMG Document 116 Filed 02/27/20 Page 6 of 22



jobs.    At no point during that session did Handy’s

representative mention arbitration.

III. Handy’s Service Professional Agreement

    15.       On May 14, 2015, Emmanuel downloaded Handy’s app onto

her Samsung smartphone which ran an Android operating system.

    16.       After the download was complete, Emmanuel accessed

Handy’s app using a unique pin number provided to her by Handy.

    17.       Upon accessing the app, Emmanuel was presented with a

series of screens that required her to confirm and accept

certain terms before proceeding to Handy’s platform.

    18.       The initial screen read, in bold text, “To continue,

please confirm that you understand the following” five bullet

points:

          •   I understand and acknowledge that I am a self-
              employed contractor and not a Handy employee.
          •   I specifically desire and intend to operate as an
              independent contractor.
          •   I understand that I am responsible for      all costs
              and expenses associated with operating      as an
              independent contractor, including with      respect to
              tools, insurance, materials, supplies,      and
              personnel.
          •   I understand and agree that, if at any time, I
              believe that my relationship with Handy is
              something other than an independent contractor, I
              agree to immediately notify Handy of this view.
          •   I understand that the Handy Service Professional
              Agreement has changed and that I need to

                                    - 6 -
     Case 1:15-cv-12914-NMG Document 116 Filed 02/27/20 Page 7 of 22



           carefully read the updated agreement on the
           following screen before agreeing to the new
           terms.

    19.    Beneath the final bullet point were two clickable

buttons.   The first was a large blue button with the word

“Confirm” appearing in white.     Clicking that button was the only

way for plaintiff to proceed to subsequent screens.         The second

button was a large grey button that read “Click here to return

to portal home and see the newest jobs.”       Clicking that button

merely refreshed the app and displayed the same screen.

    20.    After clicking the blue “Confirm” button, plaintiff

was presented with a screen containing the full text of Handy’s

Independent Contractor Agreement (“the Services Agreement”) in

scrollable format.    The top of the screen read in bold text “To

continue, please accept the revised Independent Contractor

Agreement”.   The screen also contained the first two paragraphs

of the Services Agreement, the second of which read, in all

capital letters:

    BY USING THE HANDY PLATFORM (AS DEFINED BELOW), YOU
    ARE AGREEING TO BE BOUND BY THE TERMS OF THIS SERVICE
    PROFESSIONAL AGREEMENT. IF YOU DO NOT AGREE TO THE
    TERMS OF THIS SERVICE PROFESSIONAL AGREEMENT, DO NOT
    USE THE PLATFORM.

A portion of that paragraph was obscured by two buttons similar

to those that appeared on the immediately preceding screen

except that the large blue button read “Accept” in white text

                                 - 7 -
     Case 1:15-cv-12914-NMG Document 116 Filed 02/27/20 Page 8 of 22



rather than “Confirm”.    Clicking the “Accept” button provided

plaintiff with access to Handy’s job posting platform.         As with

the previous screen, the other button read “Click here to return

to portal home and see the newest jobs” and merely displayed the

same screen if clicked.

    21.   Plaintiff clicked the “Accept” button but she did not

scroll through the full terms of the Services Agreement and, as

a result, did not view any reference to arbitration.

    22.   If plaintiff had scrolled through the Services

Agreement, she would have found a provision toward the end of

the document labeled, in underlined text, “Mandatory and

Exclusive Arbitration” (the “Services Agreement Arbitration

Provision”).   That provision also included a subsection labeled,

in capitalized and bold text, “CLASS ACTION WAIVER – PLEASE

READ”.

    23.   The Services Agreement Arbitration Provision accepted

by plaintiff on May 14, 2015, provides in relevant part:

    Mandatory and Exclusive Arbitration. Handy and Service
    Professional mutually agree to resolve any disputes
    between them exclusively through final and binding
    arbitration instead of filing a lawsuit in court. This
    arbitration agreement is governed by the Federal
    Arbitration Act (9 U.S.C. §§ 1-16) and shall apply,
    including but not limited to, to any and all claims
    arising out of or relating to this Agreement, the
    Service Professional's classification as an
    independent contractor, Service Professional's

                                 - 8 -
Case 1:15-cv-12914-NMG Document 116 Filed 02/27/20 Page 9 of 22



provision of Services under this Agreement, the
payments received by Service Professional for
providing Services, the termination of this Agreement,
and all other aspects of the Service Professional's
relationship with Handy, past or present, whether
arising under federal, state or local statutory and/or
common law.

(a) If either party wishes to initiate arbitration,
the initiating party must notify the other party in
writing via certified mail, return receipt requested,
or hand delivery within the applicable statute of
limitations period. This demand for arbitration must
include (1) the name and address of the party seeking
arbitration, (2) a statement of the legal and factual
basis of the claim, and (3) a description of the
remedy sought. Any demand for arbitration by Service
Professional must be delivered to 33 West 19th Street,
6th Floor, New York, NY 10011.

(b) CLASS ACTION WAIVER—PLEASE READ. Handy and Service
Professional mutually agree that by entering into this
agreement to arbitrate, both waive their right to have
any dispute or claim brought, heard or arbitrated as a
class action, collective action and/or representative
action, and an arbitrator shall not have any authority
to hear or arbitrate any class, collective or
representative action ("Class Action Waiver").
Notwithstanding any other clause contained in this
Agreement or the AAA Rules, as defined below, any
claim that all or part of this Class Action Waiver is
unenforceable, unconscionable, void or voidable may be
determined only by a court of competent jurisdiction
and not by an arbitrator.

(c) Service Professional agrees and acknowledges that
entering into this arbitration agreement does not
change Service Professional's status as an independent
contractor in fact and in law, that Service
Professional is not an employee of Handy or any
Service Requester and that any disputes in this regard
shall be subject to arbitration as provided in this
agreement.




                            - 9 -
    Case 1:15-cv-12914-NMG Document 116 Filed 02/27/20 Page 10 of 22



    24.   After clicking the “Accept” button, plaintiff was able

to access Handy’s job posting platform which she did several

times thereafter, and she completed between 10 and 20 cleaning

jobs for Handy in May, 2015.

    25.   Toward the end of May, 2015, plaintiff decided to stop

working for Handy, citing concerns over delayed payment for jobs

she had completed.   She notified Handy of her concerns and

intent to refrain from accepting new jobs at end of May or

beginning of June, 2015.

    26.   After deciding that she would no longer book jobs on

Handy’s platform, plaintiff accessed Handy’s App once more on

June 4, 2015, to retrieve personal information for her records.

    27.   Upon accessing Handy’s App, plaintiff was again

presented with a series of screens requiring her to acknowledge

that Handy’s Services Agreement had been updated (“the Revised

Services Agreement”).

    28.   The top of the first screen read:

    I understand that the Handy Service Professional
    Agreement has changed and that I need to carefully
    read the updated agreement on the following screen
    before agreeing to its terms.

As with the screens presented to plaintiff when she first

accessed Handy’s App, Emmanuel was required to click a




                                - 10 -
    Case 1:15-cv-12914-NMG Document 116 Filed 02/27/20 Page 11 of 22



button labeled “Confirm” in order to proceed to the next

screen.

    29.   After clicking “Confirm”, plaintiff was presented with

a second screen that contained the full text of the Revised

Services Agreement in scrollable format.      Plaintiff was not

required to scroll through the text of the Revised Services

Agreement but was required to click a button labeled “Accept” at

the bottom of the screen.

    30.   The Revised Services Agreement contained an

arbitration provision identical to the Services Agreement

Arbitration Provision.

    31.   Plaintiff clicked the “Accept” button but testified

that she did not intend to accept further jobs from Handy.

Instead, she sought only to retrieve certain information from

Handy’s app for her personal records.

    32.   In order to access Handy’s app and utilize Handy’s

platform, plaintiff indicated her affirmative agreement by

either checking a box or clicking a button with respect to three

online contracts: 1) the Terms of Use, 2) the Services Agreement

and 3) the Revised Services Agreement (collectively, “the

Agreements”), each of which contained a mandatory mutual

arbitration provision and a class action waiver.


                                - 11 -
     Case 1:15-cv-12914-NMG Document 116 Filed 02/27/20 Page 12 of 22



                       CONCLUSIONS OF LAW

I.   Legal Standard

     1.     Pursuant to the Federal Arbitration Act (“FAA”), a

written arbitration agreement “shall be valid, irrevocable, and

enforceable.” 9 U.S.C. § 2.     The FAA reflects a “liberal”

federal policy in favor of arbitration agreements. AT&T Mobility

LLC v. Concepcion, 563 U.S. 333, 340 (2011).        It was designed

with the intent to “move the parties to an arbitrable dispute

out of court and into arbitration as quickly and easily as

possible” and to “place arbitration agreements upon the same

footing as other contracts.” Moses H. Cone Mem’l Hosp. v.

Mercury Constr. Corp., 460 U.S. 1, 22 (1983); Scherk v. Alberto-

Culver Co., 417 U.S. 506, 511 (1974) (internal quotations

omitted).

     2.     The FAA mandates that a district court “shall direct”

arbitration on any issue subject to a valid arbitration

agreement. Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218

(1985) (citing 9 U.S.C. §§ 3, 4).      Conversely, the FAA does not

compel arbitration unless the Court is satisfied that there

exists a valid agreement to arbitrate. Volt. Info. Scis., Inc.

v. Bd. Of Trs. Of Leland Stanford Jr. Univ., 489 U.S. 468, 478

(1989).



                                 - 12 -
    Case 1:15-cv-12914-NMG Document 116 Filed 02/27/20 Page 13 of 22



    3.   The FAA permits a court to invalidate an arbitration

provision “upon such grounds as exist at law or in equity for

the revocation of any contract.” 9 U.S.C. § 2.       Consequently,

arbitration clauses are subject to “generally applicable

contract defenses” available under state law. AT&T Mobility,

LLC, 563 U.S. at 339-40; see also First Options of Chi., Inc. v.

Kaplan, 514 U.S. 938, 944 (1995) (“When deciding whether the

parties agreed to arbitrate a certain matter (including

arbitrability), courts generally . . . should apply ordinary

state-law principles that govern the formation of contracts.”).

The parties appear to agree that Massachusetts law applies

despite the contemplation of New York law in the Agreements.

Massachusetts law is, in any event, virtually identical to New

York law with respect to compelling arbitration and the Court

will, therefore, proceed with the same underlying assumption of

the parties and apply Massachusetts law.

    4.   The burden of demonstrating that a valid agreement to

arbitrate exists lies with the party seeking to compel

arbitration. InterGen N.V. v. Grina, 344 F.3d 134, 142 (1st Cir.

2003).




                                - 13 -
      Case 1:15-cv-12914-NMG Document 116 Filed 02/27/20 Page 14 of 22



II.   Formation of Agreement to Arbitrate

      5.   The formation of online contracts of adhesion is

analyzed in a two-step process. Cullinane v. Uber Techs., Inc.,

893 F.3d 53, 61-62 (1st Cir. 2018).        The initial inquiry is

whether the terms of the contract were “reasonably communicated

to the plaintiff[]” such that they conveyed “[r]easonably

conspicuous notice of the existence of the contract terms.” Id.

at 61-62 (quoting Ajemian v. Yahoo!, Inc., 987 N.E.2d 604, 611-

13 (Mass. 2018)).     The second inquiry is whether the plaintiff

“accepted” those terms and, if so, “the manner of acceptance”.

Id. at 62.

      6.   For purposes of determining whether a valid agreement

to arbitrate was formed, the Court need not decide which of the

Agreements is operative.      With respect to the acceptance

inquiry, plaintiff conceded at trial that she acknowledged and

manifested her assent to each of the Agreements, in effect

conceding acceptance. See Boateng v. Gen. Dynamics Corp., 473 F.

Supp. 2d 241, 248-49 (D. Mass. 2007) (holding that manifestation

of assent through acknowledging an agreement is sufficient to

satisfy acceptance).     With respect to the reasonable notice

inquiry, plaintiff was provided reasonable notice of all three

Agreements.



                                  - 14 -
    Case 1:15-cv-12914-NMG Document 116 Filed 02/27/20 Page 15 of 22



    7.   As a preliminary matter, the Agreements were provided

to Emmanuel in the form of “clickwrap” agreements.        She was

required to indicate her assent affirmatively to the terms

provided within the Agreements, including the respective

arbitration provisions but was not required to view the full

text of the Agreements. See Cullinane, 893 F.3d at 61 n.10

(“Clickwrap refers to the assent process by which a user must

click ‘I agree,’ but not necessarily view the contract to which

she is assenting” (quoting Berkson v. Gogo LLC, 97 F. Supp. 3d

359, 394-402 (E.D.N.Y. 2015)).

    8.   Massachusetts courts “routinely conclude[]” that

clickwrap agreements are enforceable and “reasonabl[y]

communicat[e]” an agreement’s terms. See, e.g., Bekele v. Lyft,

Inc., 199 F. Supp. 3d 284, 295-96 (D. Mass. 2016) aff’d, 918

F.3d 181 (1st Cir. 2019).    Indeed, under Massachusetts law,

whether a plaintiff had actual notice of the terms of an

agreement is irrelevant so long as the plaintiff was provided

reasonable notice of and an opportunity to review those terms.

Awuah v. Coverall N. America, Inc., 703 F.3d 36, 44 (1st Cir.

2012).

    9.   In Cullinane v. Uber Technologies Inc., the First

Circuit Court of Appeals held that Uber failed to communicate

reasonably to users of Uber’s app its Terms of Service, which

                                - 15 -
    Case 1:15-cv-12914-NMG Document 116 Filed 02/27/20 Page 16 of 22



included an arbitration provision. 893 F.3d at 64.        Unlike the

clickwrap agreements at issue here, Uber merely notified users

that, by creating an Uber account, the user was deemed to agree

to Uber’s Terms of Service. Id. at 62.      The phrase “Terms of

Service” was displayed in bold white text on a black background

enclosed in a gray rectangle. Id. at 57-58.       If a user clicked

the rectangle, she would be directed to a screen that provided a

link to the full text of Uber’s Terms of Service. Id.         A user

was not, however, required to view the full text of the Terms of

Service or even acknowledge the existence of such terms. Id.

    10.   In holding that the plaintiffs were not reasonably

notified of Uber’s Terms of Service, the First Circuit

    note[d] at the outset that Uber chose not to use a
    common method of conspicuously informing users of the
    existence and location of terms and conditions:
    requiring users to click a box stating that they agree
    to a set of terms, often provided by hyperlink, before
    continuing to the next screen. Instead, Uber chose to
    rely on simply displaying a notice of deemed
    acquiescence and a link to the terms.

Id. at 62.

    11.   The First Circuit went on to explain that the

characteristics of the deemed acquiescence notice and the link

to the terms of the agreement were insufficiently conspicuous,

emphasizing that the white, grey and black hyperlink did not

reflect the common appearance of a hyperlink and generally


                                - 16 -
    Case 1:15-cv-12914-NMG Document 116 Filed 02/27/20 Page 17 of 22



lacked any distinguishable features. Id.      Accordingly, the First

Circuit reversed the district court’s grant of Uber’s motion to

compel arbitration. Id. at 64.

    12.    Here, in stark contrast, notice of the Agreements was

not “indistinguishable” from other features on the screen or

“buried inconspicuously”.    With respect to the Terms of Use,

although the hyperlink was provided at the bottom of a page

requesting other information and was not underlined, it was

displayed in bright blue, a color commonly known to denote a

hyperlink. See id. at 63.    Furthermore, Handy’s program code

required plaintiff to check a box indicating her acknowledgement

of and agreement with the hyperlinked Terms of Use before

allowing her to proceed to any subsequent screens in the

application process. See also Bekele, 199 F. Supp. 3d at 296-97

(finding reasonable notice provided for arbitration provision

through Lyft’s clickwrap presentation).

    13.   With respect to both the Services Agreement and the

Revised Services Agreement, the full text of each agreement was

presented to plaintiff in a scrollable format and plaintiff was

required to “accept” the terms presented therein before moving

to the next screen.   That plaintiff chose not to scroll through

and read the text provided to her, including the respective

arbitration provisions presented in separate sections with

                                - 17 -
    Case 1:15-cv-12914-NMG Document 116 Filed 02/27/20 Page 18 of 22



underlined headings, does not affect whether she was reasonably

provided notice of their existence. See, e.g., Awuah, 703 F.3d

at 44 (“In Massachusetts courts, it has long been the rule that

typically, one who signs a written agreement is bound by its

terms whether he reads and understands them or not.

Massachusetts law is explicit that it does not impose a special

notice requirement upon agreements containing arbitration

clauses.” (internal citations and quotation marks omitted)).

    14.   Accordingly, Handy has satisfied its burden of

demonstrating that Emmanuel had reasonable notice of the

Agreements, each of which contained a mandatory mutual

arbitration provision.

III. Unconscionability of Handy’s Arbitration Agreement

    15.   An unconscionable contract is one, the “sum total of

[which] drives too hard a bargain for a court of conscience to

assist.” Waters v. Min Ltd., 587 N.E.2d 231, 233 (Mass. 1992)

(internal quotations omitted).     Unconscionability is determined

on a case-by-case basis with focus on whether the challenged

provision results in “oppression and unfair surprise to the

disadvantaged party”. Id. at 233-34.

    16.   To demonstrate unconscionability under Massachusetts

law, Emmanuel must demonstrate


                                - 18 -
    Case 1:15-cv-12914-NMG Document 116 Filed 02/27/20 Page 19 of 22



    both substantive unconscionability (that the terms are
    oppressive to one party) and procedural
    unconscionability (that the circumstances surrounding
    the formation of the contract show that the aggrieved
    party had no meaningful choice and was subject to
    unfair surprise).

Bekele, 918 F.3d at 187-88 (quoting Machado v. System4LLC, 28

N.E.3d 401, 414 (Mass. 2015) (emphasis in original)).

    17.   Procedural unconscionability does not result merely

because the Agreements are online contracts of adhesion. See,

e.g., Bekele, 918 F.3d at 184-89.     Neither does it result from

plaintiff viewing the Agreements on her personal “tiny

smartphone screen.”   Indeed, plaintiff reported no trouble

viewing text on that same smartphone screen to navigate Handy’s

App and ultimately book multiple jobs.

    18.   Plaintiff fails to establish that the circumstances

surrounding the formation of the Agreements demonstrate she was

provided no meaningful choice and was subject to unfair surprise

such that compelling arbitration would be procedurally

unconscionable. See id. at 188.

    19.   With respect to substantive unconscionability, the

cost-splitting provision of the Terms of Use does not render the

agreement unconscionable because Handy represented to the Court

that it would




                                - 19 -
    Case 1:15-cv-12914-NMG Document 116 Filed 02/27/20 Page 20 of 22



    agree to cover the costs of either mediation or
    arbitration, as both the [Services and Revised
    Services Agreements] and the [American Arbitration
    Association] Commercial Arbitration Rules contemplate
    and permit.

Such an “offer . . . to pay all fees for . . . arbitration

sinks” any argument that the cost splitting provision imposes

prohibitive costs on workers and is substantively

unconscionable. See id. at 189.

    20.   The existence of the purportedly unconscionable

Unilateral Modification Clause does not render the Terms of Use

Arbitration Provision unenforceable.      Indeed, it is well settled

that the presence of a single unconscionable term does not

routinely render an entire agreement unenforceable. See Kristian

v. Comcast Corp., 446 F.3d 25, 61-64 (1st Cir. 2006).         If the

Court deemed the Unilateral Modification Clause unconscionable,

which it need not do for purposes of the present dispute, it

could simply sever the offending provision and enforce the

remainder of the Terms of Use, including the arbitration

provision. See, e.g., Booker v. Robert Half Int’l, Inc., 413

F.3d 77, 84-85 (D.C. Cir. 2005) (explaining that striking an

entire agreement is only warranted when “illegality pervades the

arbitration agreement such that only a disintegrated fragment

would remain after hacking away the unenforceable parts”).




                                - 20 -
      Case 1:15-cv-12914-NMG Document 116 Filed 02/27/20 Page 21 of 22



      21.   The Terms of Use Arbitration Provision plainly applies

to both parties equally.      The mutual exception from arbitration

of certain claims, despite speculation that those claims are

more likely to be brought on behalf of Handy rather than

Emmanuel, does not, therefore, render the provision

substantively unconscionable. See Miller v. Cotter, 863 N.E.2d

537, 545 (Mass. 2007) (rejecting an argument of substantive

unconscionability where “[t]he agreement was bilateral in that

either party could invoke its provisions”).

      22.   The class action waivers in the Terms of Use and

Services Agreement Arbitration Provisions are enforceable

pursuant to Epic Systems Corp. v. Lewis, 138 S. Ct. 1612, 1624-

30 (2018), in which the United States Supreme Court approved of

class action waivers in agreements to arbitrate.

      23.   Plaintiff has failed to demonstrate that either the

Terms of Use Arbitration Provision or the Services Agreement

Arbitration Provision are substantively unconscionable.

IV.   Scope of Arbitration Provisions

      24.   The party seeking to compel arbitration bears the

burden of demonstrating that the claims at issue are within the

scope of the arbitration agreement. Oyola v. Midland Funding,

LLC, 295 F. Supp. 3d 14, 16-17 (D. Mass. 2018).


                                  - 21 -
    Case 1:15-cv-12914-NMG Document 116 Filed 02/27/20 Page 22 of 22



    25.   The Terms of Use Arbitration Provision and the

Services Agreement Arbitration Provision utilize broad language

to compel arbitration and plainly apply to plaintiff’s claims

arising out of the Agreements and challenging her status as an

independent contractor. See Lenfest v. Verizon Enter. Sols.,

LLC, 52 F. Supp. 3d 259, 263 (D. Mass. 2014) (“[A] presumption

[of arbitrability] is particularly applicable where the

arbitration clause at issue is broad in scope, such as where it

provides for arbitration of ‘any’ kind of controversy pertaining

to the contract.”).

                                 ORDER

    For the foregoing reasons, defendant’s motion to compel

arbitration (Docket No. 8) is ALLOWED; plaintiff’s individual

and putative class claims are DISMISSED; and plaintiff is

directed to submit her individual claims to arbitration.




So ordered.



                                      /s/ Nathaniel M. Gorton
                                      Nathaniel M. Gorton
                                      United States District Judge




Dated February 27, 2020

                                - 22 -
